Citation Nr: 1432066	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-43 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant's request for a waiver of recovery of an overpayment of death pension benefits in the calculated amount of $22,523, was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971.  He died in November 2002.  The appellant in this case is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) from a July 2009 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the Committee denied the appellant's request for a waiver of recovery of an overpayment of death pension benefits in the calculated amount of $22,523, on the basis that her request was not timely filed.  

In reaching its decision below, the Board has reviewed the record in its entirety, including the paper files provided by the RO, including an IVM folder, as well as the Veteran's electronic Virtual VA and VBMS folders.  The Board notes that but for July 2014 written arguments from the appellant's representative, the additional records in the Veteran's electronic VA folders have also been reviewed by the RO.  


FINDINGS OF FACT

1.  On April 24, 2008, a letter notifying the appellant of an overpayment of VA benefits in the amount of $22, 523 was mailed to her at her most recent address of record; included with this notice was information advising the appellant of her right to request waiver of the debt within 180 days.

2.  The appellant's request for waiver of the overpayment of VA benefits in the amount of $22,523, was received at the RO in July 2009, more than 180 days following issuance of the notice of overpayment.

3.  The record contains no indication that there was any delay in the appellant's receipt of the notification of the debt at issue in this case, including due to VA error, error by postal authorities, or circumstances beyond the appellant's control.


CONCLUSION OF LAW

A request for waiver of recovery of an overpayment of VA death pension benefits in the calculated amount of $22,523, was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), does not apply in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).


Background

A review of the record shows that in September 2004, the appellant submitted an application for VA death pension benefits as the surviving spouse of the Veteran.  On the application, the appellant reported that she had no assets and no income from any source.  

In a December 2004 letter, the RO notified the appellant that she had been awarded death pension benefits, effective September 22, 2004, with payment beginning October 1, 2004.  The letter advised the appellant that the rate of her death pension was based on her reports of no income from any source.  She was also provided with VA Form 21-8767, which advised her of her responsibility to promptly report to VA any changes in her income.

Thereafter, VA discovered through a matching program that the appellant's income beginning in 2004 had actually been greater than she had previously reported.  After following applicable due process procedures and receiving no response from the appellant, VA retroactively reduced her death pension to reflect her actual income, effective October 1, 2004.  This retroactive reduction resulted in an overpayment of benefits.

In a letter dated April 24, 2008, and mailed to her address of record, the appellant was notified that the amount of the overpayment was $22,523.  The letter included a Notice of Rights and Obligations advising the appellant that she had a right to dispute the debt, as well as to request a waiver of the debt within 180 days.  The record contains no indication that the letter was returned by postal authorities as undeliverable, nor has the appellant reported that she did not receive notification of the debt at issue in this case or that there was any delay in her receipt of the notification.  Despite this, the appellant did not request a waiver within the applicable time period and she has not contended otherwise.  

On July 20, 2009, the appellant's request for a waiver of the debt was received by VA.  She indicated that she was "applying for this waiver based on hardship."  

In a July 2009 decision, the Committee denied the appellant's request for a waiver of recovery of the overpayment of death pension benefits in the calculated amount of $22,523, on the basis that her request was not timely filed.

The appellant duly appealed the Committee's decision, claiming that repayment of the debt would result in financial hardship.  In her October 2009 substantive appeal, the appellant indicated that she did not have the ability to repay her debt.  She indicated that her only income was a pension she received from her husband's previous employment as well as child support.  She indicated that these payments did not cover her expenses.  


Law and Analysis

A request for waiver of an indebtedness shall only be considered:  (1) if it is made within 2 years following the date of a notice of indebtedness issued on or before March 31, 1983, by the VA to the debtor; or (2) if it is made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by the VA to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2013).


Analysis

As set forth above, the record reveals that VA duly notified the appellant of the $22,523 overpayment at issue in this case in by April 2008 letter to her address of record.  The letter included information regarding the appellant's rights and obligations regarding that debt, including her right to request a waiver within 180 days.  

Nonetheless, the appellant's waiver request was not received by VA until July 2009, well over 180 days after notification of the debt was issued.  The Board notes that the record contains no indication, nor does the appellant contend, that she did not receive the debt notification or that there was a delay in her receipt of the debt notification.  

The applicable statute and regulation cited above contain clear and specific time limitations for requesting a waiver.  Under the undisputed facts of this case, the appellant's waiver was not timely received.  The Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests under 38 C.F.R. § 1.963(b)(2).  Accordingly, as the request for waiver of recovery of an overpayment of death pension benefits in the calculated amount of $22,523 was not timely filed, the claim must be denied.

In reaching this decision, the Board has considered the appellant's contentions to the effect that she will experience financial hardship if forced to repay the debt at issue here.  Given the undisputed facts of this case, however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The standard of equity and good conscience, which takes into consideration factors such as fault and financial hardship, only comes into play if a timely request for waiver has been submitted.  38 C.F.R. §§ 1.963, 1.965 (2013).  As set forth above, the appellant's waiver request was not timely filed.



ORDER

Because the appellant's request for a waiver of recovery of an overpayment of death pension benefits in the calculated amount of $22,523, was timely not filed, the appeal is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


